Citation Nr: 1142262	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of quadriceps insufficiency, status post meniscectomy of the right knee, and/or right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In accordance with the December 2007 rating decision of the St. Petersburg RO granting service connection for right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy, the issue has been recharacterized as reflected on the title page in order to reflect both theories of entitlement raised by the record and/or advanced by the Veteran.  See May 2006 claim; April 2007 statement; December 2007 statement.


FINDING OF FACT

The Veteran's left knee disorder is not proximately due to, the result of, or aggravated by his service-connected residuals of quadriceps insufficiency, status post meniscectomy of the right knee, and/or right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy, nor was the Veteran's left knee disorder incurred in active service or otherwise causally related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of quadriceps insufficiency, status post meniscectomy of the right knee, and/or right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to each of the five elements of the claim of a claim for entitlement to service connection: (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) the effective date of the disability.  Therefore, upon receipt of an application for service connection, VA must review the information and the evidence presented with the claim and provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of those five elements.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated May 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, including the information and evidence necessary to substantiate a claim for service connection for a left knee disorder as secondary to his service-connected disabilities.  The letter also informed the Veteran of the law pertaining to the assignment of a disability rating and effective date; furthermore, in light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Although the Veteran reported that he had been receiving benefits from the Social Security Administration since 1996 at his October 2006 VA examination, the examiner also determined that the SSA benefits were granted due to his lumbar degenerative disc disease.  As the Veteran's SSA benefits are not related to his left knee disorders, his SSA records are thereby not relevant to the current claim such that VA does not have a duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding that "relevant records," for the purposes of 38 U.S.C.A. § 5103A, must relate to the injury for which the Veteran is seeking benefits).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in October 2006 in which the examiner considered the history of the Veteran's left knee disorder, including his lay statements, conducted an orthopedic examination, and provided a diagnosis of early patellofemoral arthritis of the left knee.  The Board notes that the examiner did not note whether he had access to the Veteran's claims folder, and, subsequent to the examination, additional private and VA treatment records were associated with the claims folder showing right leg shortening and bilateral arthritis of the knees.  Additionally, the Veteran was subsequently service-connected for additional right knee disorders, to include post-traumatic osteoarthritis and leg shortening.  

The Board finds that the examination is nevertheless adequate as the VA examiner thoroughly reviewed the Veteran's history of treatment for degenerative changes of the left knee and the Veteran's right knee disabilities, including his right arthritis, difficulty ambulating, and significant antalgic gait, and considered all of these facts in rendering an opinion on the etiology of the Veteran's left knee disorder.  Therefore, the examiner was adequately informed of the sufficient facts and data.  See, e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (explaining that a determination of whether the medical expert was informed of the sufficient facts and data should be based on a finding of what the medical expert learned from review of the claims folder, and not the availability of the records themselves).  Furthermore, a comprehensive comparison of the medical history provided to the evidence in the claims folder shows that the examination report is both throughout and accurate.  Therefore, as the exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Furthermore, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  As such, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he currently suffers from a left knee pain due to overcompensating for his right knee pain and the shorter length of his right leg, and/or due to injuries from a fall he sustained due to instability caused by his service-connected right knee disabilities.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson, v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Subsequent manifestations of a chronic disease, such as arthritis, may be service connected where the chronic disease was diagnosed in service under 38 C.F.R. 
§ 3.303(b) or within a presumptive period under 38 C.F.R. §§ 3.307 and 3.309, and service connection can also be established on the basis of evidence of continuous symptomatology under 38 C.F.R. § 3.303(b).  However, as the Veteran does not allege and the evidence does not show that his left knee disorder was diagnosed during service or within a presumptive period, or that he has suffered from continuous left knee symptoms since service, no additional discussion is required with regard to these provisions.

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that all of the evidence in the claims file has been reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has a currently diagnosed left knee disorder of patellofemoral arthritis of the left knee.  See October 2006 VA examination report.  Furthermore, his VA treatment records show diagnoses of and treatment for degenerative joint disease and osteoarthritis of the bilateral knees and left knee pain.  See VA treatment records dated July 2007, February 2007, November 2006, June 2006, October 2005, March 2005, January 2005.  However, the evidence of record does not show that his currently diagnosed left knee arthritis was caused or aggravated by either his residuals of quadriceps insufficiency, status post meniscectomy of the right knee, and/or right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy.  Rather, in October 2006, the examiner determined that the Veteran's early patellofemoral arthritis of the left knee was most likely a result of the normal aging process, and that, furthermore, the Veteran's left knee early patellofemoral arthritis was not accelerated beyond the normal aging process such that it was not aggravated by his service-connected right knee disorders.  Thus, there is no evidence of chronic worsening of an underlying disorder.  

In July 1998, a VA examiner determined that the Veteran had instability as a result of his service-connected right knee meniscectomies.  However, this instability has only been related to the Veteran's shoulder and back pain, and has never been related to his left knee osteoarthritis.  Furthermore, as recently as August 2007, VA treatment records note that the use of orthotics to correct the Veteran's limb length discrepancy has improved his back pain.  There is no mention of his left knee pain or indication of any relationship between the limb length discrepancy or instability and the Veteran's left knee disorder.  

Additionally, in February 1978, a VA examiner determined that the Veteran had bilateral varus deformities, but did not relate the deformities to his service-connected injuries.  

The Board notes that the Veteran has asserted that his left knee disorder is caused by his service-connected right knee disorders, specifically due to compensating his right knee and right leg disabilities, and due to falls caused by those disabilities.  However, to the extent that the Veteran's statement may be construed as nexus evidence, he is not competent to etiologically relate his left knee disorder to his service-connected right leg disabilities as the existence of any relationship, under these particular facts, is a medically complex question that the Veteran does not have the requisite expertise to answer.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that whether lay evidence is competent is a fact issue to be addressed by the Board).  Lastly, the Veteran does not contend that his left knee disorder is otherwise related to his active service, and, as the medical evidence shows that his left disorder is due to aging, such a conclusion would not be supported by the evidence of record.

Therefore, in weighing the evidence of record, the Board finds that the preponderance of the competent evidence of record weighs against finding that the Veteran's left knee disorders are related to either his residuals of quadriceps insufficiency, status post meniscectomy of the right knee, and/or right knee post-traumatic osteoarthritis with right lower extremity limb length discrepancy.  Furthermore, the evidence does not show that his left knee disorder is otherwise related to his active military service.  For those reasons, service connection for a left knee disorder is not substantiated.  As the preponderance of the evidence is against the Veteran's claim, the application of the benefit-of-the-doubt doctrine is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.   


ORDER

Service connection for a left knee disorder is denied. 



____________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


